This is an appeal by C.T. Haas, administrator with the will annexed of the estate of Lewis H. Leonard, deceased, from the decree of the circuit court of Oregon for Multnomah county, fixing and determining the amount of inheritance tax alleged to be due the state of Oregon on the undivided 100/700ths interest of Lewis H. Leonard, deceased, in and to the undistributed estate of Hermon C. Leonard, deceased.
Lewis H. Leonard, a nephew of Hermon C. Leonard, deceased, died testate on December 6, 1917, and at the time of his death was domiciled in the state of New York. With the exception of his relationship and the amounts fixed by the circuit court, the facts in this case are identical with those in the case of In reEstate of Laura A. Leonard, deceased, this day decided.
Based upon the decision therein, the decree appealed from in this case is reversed.
BEAN and CAMPBELL, JJ., concur.
RAND, C.J., took no part in the consideration of this case. *Page 164